Citation Nr: 1530981	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to December 14, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).
				

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active service ending with his retirement in July 1968.  He died in March 2009 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD, effective December 14, 2007.  Thereafter, the Veteran entered a notice of disagreement later in February 2009 as to the assigned effective date.  However, prior to the issuance of a statement of the case, he died in March 2009.

Thereafter, in April 2009, the appellant submitted an Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (VA Form 21-534), which may be construed as a request to substituted as the appellant.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in June 2015, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  

The Board acknowledges the fact that the AOJ did not initially process the appellant's claim as a substitute claimant, but rather on an accrued benefits basis as demonstrated by the September 2009 rating decision.  However, in the April 2010 statement of the case, the AOJ did acknowledge the Veteran's pending notice of disagreement and considered the claim on the merits.  The Board also acknowledges the United States Court of Appeals for Veterans Claims' (Court's) decision in Reliford v. McDonald, 27 Vet.App. 297 (2015), in which it was determined that the surviving spouse may waive the opportunity to substitute.  In this regard, as a substitute claimant, the appellant may submit additional evidence in support of the claim. Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  However, in the instant case, as such involves a claim for an earlier effective date for service connection, the relevant evidence has previously been developed in regard to the underlying claim.  Therefore, the outcome of the claim, either on a substitution or accrued benefits basis, is the same and there is no prejudice the appellant in the Board proceeding with a decision at this time.    

A Board video-conference hearing was held before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing has been associated with the record.  The record was held open 30 days until November 14, 2014 to allow the appellate to submit additional evidence.  An additional 30 day extension was granted in November 2014.  Finally, a June 2015 letter informed the appellant that she had an additional 30 days to provide any additional evidence.  However, to date, no additional evidence has been received.

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  In a final rating decision issued in October 2006, the RO denied service connection for PTSD.

2.  On December 14, 2007, VA received the Veteran's informal claim to reopen his claim of entitlement to service connection for PTSD.

3.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for PTSD after the December 2006 RO rating decision and prior to December 14, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to December 14, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Pertinent to the duty to assist, the Board notes that the relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's reopened service connection claim.  The Board observes that, in October 2009, the appellant submitted several authorizations to obtain private treatment records.  Although the RO did not request these records, most of the records identified were for unrelated disorders, not PTSD.  Moreover, as these were private treatment records nothing in them would show that an earlier effective date for PTSD would be warranted as these records would have been received after the current effective date assigned.  As such, the identified records are not relevant to the current appeal and the Board may proceed with a decision without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, pertinent to her effective date claim, as the earliest possible effective date under VA regulations, namely the date of receipt of the Veteran's application to reopen his claim for service connection for PTSD, has been assigned, and the arguments on appeal are limited to interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the appellant's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Moreover, in October 2014, the appellant was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2014 hearing, the undersigned noted the issue on appeal and information was obtained regarding the appellant's contentions.  In addition, the hearing focused on the elements necessary to substantiate the appellant's claim, to include how effective dates are established.  The appellant has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The appellant contends that an effective date prior December 14, 2007, for the grant of service connection for PTSD is warranted.  Specifically, in her statements of record and at the Board hearing, she has asserted that an earlier effective date should be granted because the Veteran had been experiencing PTSD symptoms for many years, dating back to when they married in 1962.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The RO initially denied service connection for an acquired psychiatric disability in a September 1951 rating decision.  However, the Veteran subsequently had additional active duty service.  The RO denied a claim for PTSD in a January 2006 rating decision.  Subsequently, the RO reconsidered the claim in an October 2006 rating decision, but continued to deny the claim.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  See 38 C.F.R. § 3.156(b).  Under these circumstances, the Board must find that the October 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

Thereafter, VA received the Veteran's claim to reopen his claim for service connection for PTSD on December 14, 2007.  In connection with this claim, the Veteran was afforded a VA examination in December 2008, which diagnosed the Veteran with PTSD related to his combat experiences in Vietnam.  As such, in the February 2009 rating decision, the RO awarded service connection, effective December 14, 2007 (the date VA received his claim to reopen).  

Again, in her statements of record and at the Board hearing, the appellant has asserted that the effective date for the grant of service connection for PTSD should be earlier because the Veteran had experienced symptoms for many years and had received treatment at the VA for his PTSD for many years prior.  Nevertheless, given the finality of the October 2006 RO rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  

While the finality of the October 2006 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In this case, the Veteran did not file such a claim during his lifetime, and the appellant cannot now assert CUE in the first instance.  See Rusick v. Shinseki, 760 F.3d 1342 (Fed. Cir. 2014) (holding that an award of dependency and indemnity compensation (DIC) based upon CUE in decision denying total disability does not also create entitlement to accrued benefits).

Moreover, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the final October 2006 denial, but prior to the receipt of the December 14, 2007 claim.  The only submission during the appeal period prior to the December 2007 claim to reopen were documents concerning the Veteran's legal capacity.  Nothing in these records can be considered a claim to reopen.     

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PTSD during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in December 2007.  The Board recognizes the appellant's assertions that the Veteran had been diagnosed with PTSD earlier and had experienced symptoms for many years.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the appellant's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to December 14, 2007, for the grant of service connection PTSD.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to December 14, 2007 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

An effective date prior to December 14, 2007, for the grant of service connection for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


